ICJ_131_ConstructionWallOPT_UNGA_NA_2003-12-19_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS.
AVIS CONSULTATIFS ET ORDONNANCES

CONSÉQUENCES JURIDIQUES
DE L’EDIFICATION D'UN MUR
DANS LE TERRITOIRE PALESTINIEN OCCUPÉ

(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE DU 19 DÉCEMBRE 2003

2003

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

LEGAL CONSEQUENCES
OF THE CONSTRUCTION OF A WALL
IN THE OCCUPIED PALESTINIAN TERRITORY

(REQUEST FOR ADVISORY OPINION)

ORDER OF 19 DECEMBER 2003
Mode officiel de citation:
Conséquences juridiques de l'édification d'un mur
dans le Territoire palestinien occupé,
ordonnance du 19 décembre 2003, C.J. Recueil 2003, p. 428

Official citation:

Legal Consequences of the Construction of a Wall
in the Occupied Palestinian Territory,
Order of 19 December 2003, I C.J. Reports 2003, p. 428

 

N° de vente:
ISSN 0074-4441 Sales number 878
ISBN 92-1-070986-1

 

 

 
19 DÉCEMBRE 2003

ORDONNANCE

CONSÉQUENCES JURIDIQUES
DE L’EDIFICATION D'UN MUR
DANS LE TERRITOIRE PALESTINIEN OCCUPÉ

(REQUÊTE POUR AVIS CONSULTATIF)

LEGAL CONSEQUENCES
OF THE CONSTRUCTION OF A WALL
IN THE OCCUPIED PALESTINIAN TERRITORY

(REQUEST FOR ADVISORY OPINION)

19 DECEMBER 2003

ORDER
428

COUR INTERNATIONALE DE JUSTICE

2003 ANNÉE 2003

19 décembre
Rôle général

n° 131 19 décembre 2003

CONSÉQUENCES JURIDIQUES
DE L’EDIFICATION D'UN MUR
DANS LE TERRITOIRE PALESTINIEN OCCUPÉ

(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE

Présents: M. Sui, président; M. RaANJEVA, vice-président; MM.
GUILLAUME, KOROMA, VERESHCHETIN, M™* HiGcGins, MM.
PARRA-ARANGUREN, KOOLMANS, REZEK, AL-KHASAWNEH,
BUERGENTHAL, ELARABY, OWADA, SIMMA, TOMKA, juges;
M. CouvreEvr, greffier.

La Cour internationale de Justice,

Ainsi composée,
Après délibéré en chambre du conseil,

Vu les articles 48 et 65 du Statut de la Cour et les articles 103 et 104 de
son Règlement,

Rend l'ordonnance suivante:

Considérant que, le 8 décembre 2003, l’Assemblée générale des Nations
Unies a adopté la résolution A/RES/ES-10/14 par laquelle elle a décidé,
conformément à l’article 65 du Statut de la Cour, de demander a la Cour
internationale de Justice de donner d’urgence un avis consultatif sur la
question suivante:

«Quelles sont en droit les conséquences de l’édification du mur
429 ÉDIFICATION D'UN MUR (ORDONNANCE 19 XII 03)

qu’Israél, puissance occupante, est en train de construire dans le Ter-
ritoire palestinien occupé, y compris à l’intérieur et sur le pourtour
de Jérusalem-Est, selon ce qui est exposé dans le rapport du Secré-
taire général, compte tenu des règles et des principes du droit inter-
national, notamment la quatrième convention de Genève de 1949, et
les résolutions consacrées à la question par le Conseil de sécurité et
l'Assemblée générale? » ;

Considérant que des copies certifiées conformes des versions française
et anglaise de la résolution susmentionnée, et du rapport du Secrétaire
général auquel elle fait référence (document A/ES-10/248), ont été trans-
mises à la Cour sous le couvert d’une lettre du Secrétaire général des
Nations Unies datée du 8 décembre 2003 et reçue au Greffe par télécopie
le 10 décembre 2003, dont l'original est parvenu au Greffe ultérieure-
ment;

Considérant que le Secrétaire général a indiqué dans sa lettre que,
conformément au paragraphe 2 de l’article 65 du Statut, tout document
pouvant servir à élucider la question serait transmis à la Cour dès que
possible;

Considérant que, l’Assemblée générale ayant demandé que l'avis
consultatif de la Cour soit rendu «d'urgence», il échet pour celle-ci de
prendre toutes mesures utiles pour accélérer la procédure, ainsi qu'il est
prévu à l'article 103 du Règlement,

1. Décide que l'Organisation des Nations Unies et ses Etats Membres
sont jugés, conformément au paragraphe 2 de l’article 66 du Statut, sus-
ceptibles de fournir des renseignements sur l’ensemble des aspects soule-
vés par la question soumise à la Cour pour avis consultatif; et fixe au
30 janvier 2004 la date d'expiration du délai dans lequel ils pourront sou-
mettre à la Cour des exposés écrits sur la question;

2. Décide par ailleurs que, au vu de la résolution A/RES/ES-10/14 de
l'Assemblée générale et du rapport du Secrétaire général transmis à la
Cour avec la requête, et compte tenu du fait que l’Assemblée générale a
accordé à la Palestine un statut spécial d’observateur et que celle-ci est
coauteur du projet de résolution demandant l'avis consultatif, la Pales-
tine pourra également soumettre à la Cour un exposé écrit sur la question
posée, dans le délai sus-indiqué;

3. Décide, conformément au paragraphe 4 de l’article 66 du Statut et à
Particle 105 du Règlement, de tenir des audiences au cours desquelles des
exposés et observations pourront être présentés devant la Cour par
l'Organisation des Nations Unies et ses Etats Membres, qu'ils aient ou
non déposé des exposés écrits; et fixe au 23 février 2004 la date d’ouver-
ture desdites audiences;

4. Décide par ailleurs que, pour les motifs exposés ci-dessus, la Pales-
tine pourra également participer à la procédure orale qui s'ouvrira le
23 février 2004:

5. Prie l'Organisation des Nations Unies et ses Etats Membres, ainsi
430 ÉDIFICATION D'UN MUR (ORDONNANCE 19 XII 03)

que la Palestine, de bien vouloir faire connaître au Greffe, le 13 février
2004 au plus tard, s’ils entendent prendre part aux audiences susmention-
nées ;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le dix-neuf décembre deux mille trois.

Le président,
(Signé) Sui Jivyong.
Le greffier,
(Signé) Philippe COUVREUR.
